                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

                                            )
Henry Lee Pinckney,                                   Civil Action No.: 2:19-939-BHH
                                            )
                                 Plaintiff, )
                                            )
                   v.                       )             ORDER AND OPINION
                                            )
                   .
U.S. Government, State of South Carolina, )
                                            )
                             Defendants. )
__________________________________ )

                                          BACKGROUND

       Plaintiff Henry Lee Pinckney (“Plaintiff”), proceeding pro se, initiated this civil rights

action pursuant to 42 U.S.C. § 1983 against U.S. Government and State of South

Carolina (“Defendants”). (ECF No. 1.) In accordance with 28 U.S.C. § 636(b) and Local

Rule 73.02, D.S.C., the action was referred to United States Magistrate Judge Bristow

Marchant for pretrial handling and a Report and Recommendation (“Report”). On June

20, 2019, the Magistrate Judge issued a Report (ECF No. 11) recommending that this

case be dismissed without prejudice and without service of process, finding inter alia that

Plaintiff has “failed to state a claim because his allegations are so generally

incomprehensible and filled with what could only be considered by a reasonable person

as unconnected, conclusory, and unsupported comments or ‘gibberish,’ that it is unclear

what is to be made of them.” (ECF No. 11 at 6.) Plaintiff filed a timely objection to the

Report. (ECF No. 13.) Plaintiff’s objection fails to point to any specific error in the

Magistrate Judge’s Report. Rather, the objection consists of rambling, incomprehensible,

and disjointed statements. (See id.) The Report sets forth in detail the relevant facts and

standards of law on this matter and the Court incorporates them without recitation.


                                               1
                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71, 96 S.Ct.

549, 46 L.Ed.2d 483 (1976). The Court is charged with making a de novo determination

of those portions of the Report and Recommendation to which specific objection is made,

and the Court may accept, reject, or modify, in whole or in part, the recommendation of

the Magistrate Judge, or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, the Court need not conduct a de novo review when a party makes only “general

and conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982). In the absence of a timely filed, specific objection, the Magistrate Judge’s

conclusions are reviewed only for clear error. See Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                       DISCUSSION

       As noted above, Plaintiff filed objections to the Magistrate Judge’s Report, which

the Court has carefully reviewed. The objections fail to state any specific objection to the

Magistrate Judge’s sound reasoning or direct the Court to any specific error in the

proposed findings and recommendation that Plaintiff’s complaint be dismissed without

prejudice and without issuance and service process. The Court agrees with the

Magistrate Judge’s comprehensive and well-reasoned Report. After careful review, the

Court finds that the Magistrate Judge fairly and accurately summarized the facts, applied




                                               2
the correct principles of law, and committed no error. Moreover, the Court finds that

Plaintiff’s objections lack merit, and they are hereby overruled.

                                      CONCLUSION

       For the reasons stated above and by the Magistrate Judge, the Court overrules

Plaintiff’s objections, and adopts and incorporates by reference the Magistrate Judge’s

Report and Recommendation. Accordingly, Plaintiff’s complaint is dismissed without

prejudice, and without issuance and service of process.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

September 3, 2019
Greenville, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             3
